Citation Nr: 1118927	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for antral gastritis, claimed as a stomach disorder.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) with hiatal hernia.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an August 2008 decision, the RO denied the Veteran's claims of entitlement to service connection for antral gastritis, claimed as a stomach disorder, and GERD with hiatal hernia.  In a March 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable initial evaluation.

In November 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  Subsequent to such hearing, the Veteran submitted additional evidence in December 2010 consisting of a statement from Dr. Izard with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has not been afforded VA examination with respect to his claims for service connection for a stomach disorder and GERD with hiatal hernia as there is no record that the Veteran was treated for those disorders in service.  However, the Veteran has testified that he had motion sickness prior to service, and, as a result, developed a "nervous stomach" in service while on board ship.  He testified that he was not treated for his GI complaints in service because a superior prevented him from obtaining such treatment.  The Veteran has testified to chronic and continuing stomach complaints following service and has submitted a statement from Dr. Izard, a private physician, who indicated that he treated the Veteran for stomach complaints from about 1970 to about 1980.  Therefore, in light of the Veteran's testimony and his private physician's statement detailing stomach complaints since service, a VA examination should be provided.

Relevant to the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss, the Board notes that, at the time of VA examination conducted in July 2008, he did not have hearing aids.  However, at the November 2010 Board hearing, the Veteran was wearing hearing aids.  The records associated with the claims file do not include VA or private clinical evidence from a provider who prescribed hearing aids.  The Board is unable to find audiology examination later than July 2008, although such examination appears to have been conducted, since the Veteran now has hearing aids.  The Veteran testified that his hearing acuity has been tested since 2008.  Additional records should be sought, and the Veteran should be afforded contemporaneous VA examination in order to determine the current nature and severity of his bilateral hearing loss. 

Additionally, while on remand, the Veteran should be requested to identify any outstanding VA or non-VA treatment records relevant to his antral gastritis, GERD with hiatal hernia, and bilateral hearing loss.  After securing any necessary authorization from him, all identified treatment records, to include those from any VA facility, to include those located in Little Rock and Pine Bluff, Arkansas, dated from 1986 to the present and from the Jackson VA Medical Center dated from 1983 to the present, that are not already contained in the claims file, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records relevant to his antral gastritis, GERD with hiatal hernia, and bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from any VA facility, to include those located in Little Rock and Pine Bluff, Arkansas, dated from 1986 to the present and from the Jackson VA Medical Center dated from 1983 to the present, that are not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability.  He or she should also comment upon the impact that his bilateral hearing loss disability has on his employability.  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of current GI disorder, to include antral gastritis and GERD with hiatal hernia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should note review of the claims file, including service induction examination conducted in July 1961, in which the Veteran reported a history of motion sickness, the Veteran's testimony at his November 2010 Board hearing, and the December 2010 statement from Dr. Izard indicating that he treated the Veteran for GI disorders beginning a few years after the Veteran's service discharge.

Following an evaluation of the Veteran, the examiner should identify all currently diagnosed GI disorders.  

For each currently diagnosed GI disorder, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing GI disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
If there was an increase in severity of the Veteran's GI disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's GI disorder is casually related to any incident of service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed GI disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


